DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 09/13/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 
Status of Claims
	In Applicant’s amendment filed on 09/13/2021, claims 1-2, 8, 10, 14-15, 20 and 24 have been amended; claim 7 is canceled; claims 25-27 are newly added; claims 1-6 and 8-24 remain pending.

Response to Arguments
Rejection of claims under 35 U.S.C. §112(b)
	The previous rejection of claims 2 and 3 under 35 U.S.C §112(b) as being incomplete for omitting essential steps is hereby withdrawn in view of Applicant’s amendment and remarks dated 09/13/2021.

Rejection of claims under 35 U.S.C. §102
	The previous rejection of claim 1 under 35 U.S.C. §102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent No. 8,806,530 to “Izdepski” is withdrawn in view of Applicant’s amendment dated 09/13/2021 and remarks dated 09/13/2021.
	The previous rejection of claim 14 under 35 U.S.C. §102(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0094893 to “Tse” is withdrawn in view of Applicant’s amendment dated 09/13/2021 and remarks dated 09/13/2021.

Rejection of claims under 35 U.S.C. §103
	Applicant’s arguments for claim 1, filed 09/13/2021, has been fully considered and are found not persuasive.
	Applicant argues that the combination of Bhogal et al. (U.S. Patent Publication No. 2015/0067714), hereinafter “Bhogal”, in view of Izdepski (U.S. Patent No. 8,806,530), specifically Bhogal, does not teach "sending, from a computing device to a first device, primary content comprising an indication of an insertion opportunity; [and] determining, based on the indication, a proximity measure associated with a proximity of a second device to the first device and a device state associated with the second device" (Applicant’s remarks, pages 13-14).  In response, Applicant’s argument is noted; however, the Examiner respectfully disagrees with the argument.
	For instance, in para. [0052] and [0071], Bhogal teaches the limitation "sending, from a computing device to a first device, primary content comprising an indication of an insertion opportunity”.  Here, in para. [0052], Bhogal discloses “…The server 110 also for insertion into programming that is distributed for reception by the television 106 and the computing device_1 102 through the computing device_N 104”.   In para. [0071], Bhogal further teaches (at block 302) an advertisement delivered to the first content viewing device as part of streamed audio and video (A/V) content.  Therefore, the advertisement delivered in the A/V stream is for insertion into the programming content, and hence represents an indication of an insertion opportunity.   
	In para. [0024], [0032]-[0033] (and para. [0052] and [0071] as indicated above), Bhogal further teaches the limitation “determining, based on the indication, a proximity measure associated with a proximity of a second device to the first device and a device state associated with the second device".  For example, in para. [0032], Bhogal discloses “…Note that some implementations may include a point-to-point transference operation (e.g., Bluetooth) where the receiving device is within the applicable range”.  This means that a proximity measure associated with a proximity of a receiving device (second device) to the transmitting device (first device) is determined.  Furthermore, the transference for advertisements is based on the indication of advertisements being included in the A/V stream for insertion into programming content as indicated above (in para. [0052] and [0071].  Hence, Bhogal reads on “determining, based on the indication, a proximity measure associated with a proximity of a second device to the first device”.  
In para. [0032]-[0033], Bhogal also teaches that the transference of advertisements to the second device (e.g., mobile device) is for a registered device.  Hence, the system must determine that the second device is registered (i.e., state of the second device is “registered”).  That is Bhogal also teaches determining a device state associated with 
	Based on the evidences and reasons described above, Bhogal clearly teaches the limitations “sending, from a computing device to a first device, primary content comprising an indication of an insertion opportunity; [and] determining, based on the indication, a proximity measure associated with a proximity of a second device to the first device and a device state associated with the second device" as claimed in claim 1.

	Applicant further argues that the combination of references (Bhogal in view of Izdepski) does not teach “sending, from the computing device to the second device, based on the proximity of the second device to the first device and the device state associated with the second device, secondary content associated with the insertion opportunity" as claimed in claim 1 (Applicant’s remarks, page 15).
	In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument for the following reason(s):
	Bhogal teaches sending, to the second device, based on the proximity of the second device to the first device and the device state associated with the second device, secondary content associated with the insertion opportunity.  In para. [0032]-[0033], Bhogal clearly discloses transference of  advertisements from a transmitting device (first device) to a receiving device (second device) based on the proximity of the second device to the first device (receiving device is within the applicable range of the transmitting device) and the receiving device is registered (device state associated with 
	Bhogal is only silent regarding sending, from the computing device to the second device, the secondary content.
	However, in an analogous art, Izdepski teaches sending, from the computing device to the second device, secondary content.  Here, in col. 4, lines 28-38, Izdepski discloses a scenario/embodiment in which the service provider device (the computing device) sends the targeted content directly to the mobile device 130 based on the proximity of the mobile device (second device) to the primary device 120 (first device) over a second channel via the wireless link 114. 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of delivering advertisements related to a primary content to a mobile device via a dual channel taught by Izdepski and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal to provide another alternative for advertisement delivery to enhance the customer’s experience by providing advertisement directly and timely to a mobile device without interfering with the primary 
The Examiner further notes that the limitation above in claim 1 is rejected using a combination of references (Bhogal in view of Izdepski), but not by the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues that the motivation to combine the references is not supported.  In particular, Applicant argues that the Office Action is creating a problem in the primary reference, Bhogal, in order to solve the problem by incorporating the secondary reference, Izdepski,…to modify the primary reference with the secondary reference in order to reject the claim.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, .  
As described earlier, Bhogal teaches sending, from the first device to the second device, based on the proximity of the second device to the first device and the device state associated with the second device, secondary content associated with the insertion opportunity.  Bhogal only fails to teach sending, from the computing device to the second device.  To cure Bhogal’s deficiency, the Office relies on the secondary reference (an analogous art), Izdepski, to teach the concept of sending, directly from a computing device to the second device without involving the first device by using a second channel.  Therefore, it would be obvious to one of ordinary skill in the art to combine the technique of delivering advertisements related to a primary content to a mobile device via a dual channel taught by Izdepski and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal to provide another alternative for advertisement delivery to enhance the customer’s experience by providing advertisement directly and timely to a mobile device without interfering with the primary programming being viewed at a primary viewing device (see Izdepski col. 1, lines 20-29) and to save computing resources required at the primary viewing device (knowledge generally available to one of ordinary skill in the art).

For the reasons described above, Applicant’s arguments for claim 1 are found not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20, 23, 24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 – claim 8 recites the limitation “based on the proximity and the device state of the second device, discontinuing sending the secondary content to the first device” (underlined for emphasis).  However, Applicant’s specification fails to provide sufficient description for the claimed limitation.  
For instance, para. [0048] of the specification only discloses “In step 410, the content provider can discontinue delivery of the secondary content to the first device discontinuing the delivery of the secondary content to the first device can be based on a proximity of the second device to the first device. For example, delivery of the secondary content to the first device can be discontinued in response to a determination that a distance between the first device and the second device is less than the predefined threshold distance in step 408.”  
Similarly, para. [0049] of the specification only discloses “…In an aspect, delivery of the secondary content to the second device can be based on a proximity of the second device to the first device. For example, delivery of the secondary content to the first device can be discontinued in response to a determination that a distance between the first device and the second device is less than the predefined threshold distance in step 408. In an aspect, the delivery of the secondary content to the second device can also be performed in response to discontinuing delivery of the secondary content to the first device.”
That is, Applicant’s specification does not provide sufficient description for the limitation “based on the proximity and the device state of the second device, discontinuing sending the secondary content to the first device” as claimed in claim 8.
Claims 9-13, 23 and 27 depend from claim 8, but fail to remedy the deficiency described above in claim 8.  Hence, claims 9-13, 23 and 27 are considered accordingly.

Claim 14 recites the limitation “determining, in primary content to be sent from a computing device to a first device, an indication of an insertion opportunity” (underlined 
For example, at best, para. [0040] of the specification merely discloses “…At step 302, a content or service provider can provide primary content to a first device… In an aspect, the provided primary content can comprise one or more portions of primary content. For example, the primary content can be streamed or delivered via file-based transfer, and can be live or time-shifted, such as video-on-demand content. In another aspect the primary content can comprise content recorded or stored locally on the first device. As an example, the primary content can comprise a first portion of primary content and a second portion of primary content wherein an advertisement or other secondary content can ordinarily be provided between the first and second portions of the primary content. In an aspect the secondary content can comprise, for example, interactive and/or non-interactive advertising.”  
That is, at best, Applicant’s specification only discloses the provided primary content sent from a computing device to a first device, can comprise a first portion of primary content and a second portion of primary content wherein an advertisement or other secondary content can ordinarily be provided between the first and second portions of the primary content.  The specification does not sufficiently provide a description for “determining, in primary content to be sent from a computing device to a first device, an indication of an insertion opportunity” as claimed in claim 14.
Claims 15-20 and 24 depend from claim 14 but fail to remedy the deficiency of claim 14 as described above.  Hence, claims 15-20 and 24 are considered accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 14, 16-22, 24 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. (US 2015/0067714), hereinafter “Bhogal” in view of  Izdepski (U.S. Patent No. 8,806,530).
Claim 1 – Bhogal teaches a method [¶0003] comprising:  
sending, from a computing device to a first device, primary content comprising indication of an insertion opportunity [¶0071 and Fig. 1, ¶0052: audio/video content delivered to the first content viewing device from server 110, the audio/video content  stream comprising an embedded advertisement for insertion into the television programming (indication of an insertion opportunity)];
determining, based on the indication, a proximity measure associated with a proximity of a second device to the first device and a device state associated with the second device  [¶0024, ¶0032-¶0033: determining, based on the indication of an 
sending, to the second device, based on the proximity of the second device to the first device and the device state associated with the second device, secondary content associated with the insertion opportunity [¶0071 and ¶0032-¶0033:  sending the advertisement associated with the insertion opportunity to the alternative content viewing device (second device) based on the proximity of the second device to the first device (alternative user device being within the applicable range of the transmitting device) and the device state associated with the second device (alternative user device is a registered device)].
Bhogal is silent regarding sending, from the computing device to the second device, the secondary content.
However, in an analogous art, Izdepski teaches sending, from the computing device to the second device, secondary content [col. 4, lines 28-38: the service provider device sends the targeted content directly to the mobile device 130].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of delivering advertisements related to a primary content to a mobile device via a dual channel taught by Izdepski and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal to provide another alternative for advertisement delivery to enhance the customer’s experience by providing 
Claim 2 – Bhogal in view of Izdepski, specifically Bhogal, further teaches sending, to the first device, the secondary content [¶0071: advertisement delivered to the first content viewer as part of streamed audio/video stream content], wherein at least one of the primary content and the secondary content is stored locally on the first device [¶0052 (TV programming content and advertising content may be store within database 112), ¶0066 (database 112 is coupled to core processing module 200) and ¶0057 (core processing module 200 is associated with television 106, i.e., first device)].

Claim 3 – Bhogal in view of Izdepski, specifically Bhogal, further discloses wherein sending the secondary content to the second device comprises sending the secondary content to the second device from the first device [¶0022 and ¶0030: the system allows the consumer to configure advertising consumption to transfer a full commercial from a television to a mobile device for immediate or delayed viewing or interaction].

Claim 4 – the combination of Bhogal in view of Izdepski, specifically Izdepski, teaches wherein sending the secondary content to the second device comprises sending the secondary content to the second device from a content server [col. 4, lines 28-38, col. 3 lines 13-25, and/or col. 8, lines 4-14]

Claim 5 – Bhogal in view of  Izdepski, specifically Bhogal, also discloses the secondary content comprises advertising content [¶0071].

Claim 6 – Bhogal in view of Izdepski, specifically Izdepski, further discloses the secondary content is related to the primary content [col. 4, lines 3-15].

Claim 14 – Bhogal teaches a method [¶003] comprising:
determining, in primary content to be sent from a computing device to a first device, an indication of an insertion opportunity [¶0071, Fig. 1 and ¶0052: determining, in the stream of audio video content (primary content) sent from server 110 to the first content viewing device, an advertisement delivered as part of streamed audio video content for insertion into the programming (an indication of an insertion opportunity)];
based on the indication, determining secondary content [¶0071, at block 302, based on the indication, determining an advertisement delivered as part of streamed audio and video content to be transferred to an alternative content viewing device; also see ¶0078 (determining at decision point 416 that advertisement is a television advertisement presented by a television content broadcaster)] and a device state associated with a second device [¶0024, ¶0032-¶0033: determining that the alternative content viewing device is in range of the transmitting device and/or coming onto the respective network for which the device is registered to receive advertisements, and the alternative content viewing device is registered], wherein the device state indicates the second device is in use [¶0032-¶0033: the device state (device comes onto the 
causing, based on the device state associated with the second device, the first device to send the secondary content to the second device [¶0033: based on the device state associated with the alternative content viewing device (mobile device), causing the viewing device to push the advertisement content to the mobile device].
Bhogal is silent regarding causing, the computing device to send the secondary content to the second device.
However, in an analogous art, Izdepski teaches causing, the computing device to send the secondary content to the second device [col. 4, lines 28-38: based on the state associated with the mobile device 130 (mobile device 130 is in the same room with the primary device), the service provider device sends the targeted content to the mobile device 130].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of delivering advertisements related to a primary content to a mobile device via a dual channel taught by Izdepski and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal to provide another alternative for advertisement delivery to enhance the customer’s experience by providing advertisement directly and timely to a mobile device without interfering with the primary programming being viewed at a primary viewing device (see Izdepski col. 1, lines 20-29) and to save computing resources required at the primary viewing device.

	Claim 16 – Bhogal in view of Izdepski, specifically Bhogal, further discloses causing the secondary content to be output on the second device [e.g., ¶0037: causing advertisements to be overlaid on to web content, or otherwise shown on the mobile device; alternatively, see ¶0038]; and
	receiving, from the second device, a secondary content output acknowledgment message upon outputting the secondary content [¶0037: receiving, from the second device, user’s confirmation of viewing the advertisement; also see ¶0081 for receiving report of advertisement viewing from the second device].

	Claim 17 – Bhogal in view of Izdepski, specifically Bhogal, further discloses determining, based on a predetermined time period, that the secondary content output acknowledgement message has not been received within the predetermined time period [¶0081-¶0082:  at decision point 422, determining, based on a lapse time since transfer of the of the advertisement to the second device, that the viewing of the advertisement has not occurred, said determining is based on determining that the report message acknowledging viewing of the advertisement has not been received within said lapse time].

	Claim 18 – Bhogal in view of Izdepski, specifically Bhogal, further discloses determining the second device is within a predetermined proximity to the first device [¶0032:  determining that the receiving device (second device) is within the applicable range (a predefined proximity) of the transmitting device (first device)].

Claim 19 – Bhogal in view of Izdepski, specifically Bhogal, discloses receiving a user input at the second device [¶0038]; and 
	sending, based on the user input, alternate secondary content to the second device [¶0037: sending, based on user’s selection of an interactive advertisement, alternative advertising content (interactive commercial instead of the original TV advertisement)].

	Claim 20 – the combination of Bhogal in view of Izdepski, specifically Izdepski, teaches wherein the secondary content is selected based on the primary content [col. 2 lines 30-54, and col. 6, lines 38-54].

	Claim 21 – Bhogal in view of Izdepski, specifically Bhogal, further discloses sending the secondary content to the second device comprises sending the secondary content to the second device from the first device via a Bluetooth communication protocol [¶0032 and ¶0071].

	Claim 22 – Bhogal in view of Izdepski further teaches the first device comprises a set top box and wherein the second device comprises a mobile device [see Bhogal ¶0033; alternatively, see Izdepski Fig. 1, col. 3, lines 26-32 and lines 41-50].

	Claims 24 and 26 – Bhogal in view of Izdepski further teaches the device state associated with the second device comprises at least one of: an indication that the second device is running a particular application, an indication that the second device is .

Claims 8-10, 12, 13, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US 2015/0067714) in view of Tse (US 2016/0094893).
Claim 8 – Bhogal teaches a method [¶0003] comprising: 
sending, from a computing device to a first device, secondary content [¶0071, Fig. 1 and ¶0052: sending, from server 110 to the first content viewing device, an advertisement as part of streamed audio video content delivered to the first content viewing device] ;
determining a user parameter associated with the secondary content, wherein the user parameter is further associated with a second device [¶0032, ¶0024 and ¶0026: determining user registration data including user preferences associated with advertisements, the user registration data further is associated with an alternative configured second device (e.g., associating the alternate user device with the user)]; 
determining a device state of the second device and a proximity of the second device to the first device [¶0024, ¶0032-¶0033: determining, the proximity of the 
based on the proximity and the device state of the second device, sending the secondary content to the first device [¶0032-¶0033];
causing, based on the user parameter and the proximity, the secondary content to be sent from the first device to the second device [¶0032-¶0033: based on the user registration data (use preference for advertisements and user configuration for the alternative user device), and the alternative content viewing device is within the applicable range of the transmitting device (a proximity of the second device to the first device), causing the advertisement to be sent from the first device to the alternative content viewing device (second device).
Bhogal is silent regarding discontinuing sending the secondary content to the first device.
However, in an analogous art, Tse teaches based on the proximity and the device state of the second device, discontinuing sending the secondary content to the first device [¶0011, ¶0040 and ¶0042-¶0045:  based on the proximity for pairing the client device 109 with the media device 103 using BLUETOOH or near field communication (NFC) interface, and the registration status (and/or activity) of the client device, discontinuing sending the first stream of media content having advertisements (secondary content) to the media device (first device) and switch to sending a second stream of media content  with no advertisements].


Claim 9 – the combination of Bhogal in view of Tse, specifically Bhogal, teaches causing  output of the secondary content [e.g., ¶0037: causing advertisements to be overlaid on to web content, or otherwise shown on the mobile device; alternatively, see ¶0038];
receiving, from the second device, a secondary content output acknowledgment message upon outputting the secondary content [¶0037: receiving user inputs (from the second device) to confirm viewing of the advertisement; additional or alternatively, see ¶0081: causing the alternative content viewing to report advertisement viewing back to the original content viewing device that transferred the advertisement].

Claim 10 – the combination of Bhogal in view of Tse, specifically Tse, further teaches inserting into primary content, the secondary content when the secondary content acknowledgment message is not received within a predetermined time period [¶0037 and ¶0047:  the device management service 218 determines whether the one or more advertisements 112 (secondary content) have been successfully rendered by the 

Claim 12 – the combination of Bhogal in view of Tse, specifically Bhogal, further teaches determining that the second device is active [e.g., ¶0032: determining that the receiving device is in range with the transmitting device, or detecting when a respective device comes onto  the respective network reads on determining that the receiving (second) device is active)]; and
wherein sending the secondary content to the second device is further based on the second device being active [¶0033:  transference processing (sending the advertisement content to the registered mobile device) when the mobile device is detected on the network (when mobile device is active)].

Claim 13 – Bhogal in view of Tse, specifically Bhogal, discloses receiving a user input at the second device [¶0038]; and 
sending, based on the user input, alternate secondary content to the second device  [¶0037: sending, based on user’s selection of an interactive advertisement, 

Claim 23 – Bhogal in view of Tse, specifically Bhogal, further discloses the user parameter comprises a device identifier [¶0032 and ¶0024].

Claim 27 – Bhogal in view of Tse, specifically Bhogal, further teaches the user parameter comprises at least one of: a device identifier, a device registration, a user account, a user setting, a content display time, or a content display location [¶0032 and ¶0024: user registration information (user parameter) comprises at least one of a device identifier, a device registration or a user preference (use setting)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US 2015/0067714) in view of Tse (US 2016/0094893) as applied above, and further in view of Davis et al (US 2014/0088975), hereinafter "Davis".
Claim 11 – the combination of Bhogal in view of Tse, specifically Tse, teaches sending to the first device instead of the second device, the secondary content [Fig. 3A and ¶0040].
Tse is silent regarding sending the secondary content to the first device if the second device is not in range of the first device.  
However, in an analogous art, Davis teaches sending, to the first device instead of the second device, if the proximity is determined to exceed a predetermined threshold [¶0049: when the mobile device is out of range of the primary broadcast 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for sending  advertisement to a secondary device taught by Bhogal and Tse by integrating the technique of sending commercials directly to a second device only when the second device is in range of the primary device taught by Davis to enhance the transmission security to mobile second devices (Davis ¶0035).

Claims 15 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US 2015/0067714) in view of  Izdepski (U.S. Patent No. 8,806,530) as applied above, and further in view of Foladare et al. (US 2010/0125868), hereinafter “Foladare”.
Claim 15 – Bhogal in view of Izdepski, specifically Bhogal, teaches the indication comprises advertising content for insertion into the primary content [¶0052 and ¶0071].
Bhogal in view of Izdepski is silent regarding the indication comprises at least one of: a beginning portion of primary content, an ending portion of primary content, or an SCTE-35 marker.
However, in an analogous art, Foladare teaches the indication comprises at least one of: a beginning portion of primary content, an ending portion of primary content, or an SCTE-35 marker [¶0057:  the master content includes slots for insertion of the advertisements, wherein a slot indicates an insertion opportunity within the master content (primary content); hence the indication comprises at least one of a beginning 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of including advertisement insertion slots within the master content as an indication of insertion opportunity taught by Foladare and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal in view of Izdepski to provide for improvements in insertion of advertisements (see Foladare ¶0002).

Claim 25 is directed to similar limitations as in claim 15 above; hence, claim 25 is considered accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIEN M NGUYEN/Examiner, Art Unit 2423  
                                                                                                                                                                                                      /BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423